Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to amendment filed on 8/26/22.  Claims 1-20 are pending.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andri et al (USPN. 2014/0108370) in view of Ami et al (USPN. 2007/0233663).

Regarding claims 1, 8 and 14, Andri teaches a method/system with a processor and memory comprising (fig. 1, Andri):
continually  storing in a buffer audio data captured by a microphone (fig. 2, item 210 and par. 27 and 35, recording audio in a circular buffer, Andri);
determining, by one or more processors of a computing device, that a search site has been opened in a browser (figs. 1 and 2, par. 20, user initiates query by typing keyword on a web browser on client device);
determining, by the one or more processors, that text input has been entered into a search entry field of the search site (figs. 1 and 2, par. 20, user initiates query by typing keyword on a web browser on client device and submits the query);
in response to determining that the text input has been entered into the search entry field, retrieving by the one or more processors, audio data from the buffer that was captured during a pre-determined amount of time immediately preceding the determination that the text input has been entered into the search entry field of the search site (figs. 2 and 3, items 310 and 312, pars. 34-35, prerecorded audio is processed and relevant keywords from audio are used as additional keywords.  Note, regarding buffer time see buffer citation above and par. 18 description of buffer limited time);
converting, using a speech to text converter executed by the one or more processors, the audio data into text (figs. 2 and 3, items 310 and 312, pars. 34-35, prerecorded audio is processed and relevant keywords from audio are used as additional keywords in search request);
Andri further teaches storing additional words on client device in a different storage from the buffer (par. 32, processed keywords are stored, Andri) and including the words in the search request (pars. 34 and 35, Andri), but does not explicitly teach determining the words in the text are included in the dictionary or metadata.
Examiner states that including the words from the audio recording to the user query request  incorporates the words as metadata and/or keywords and it therefore inherently comprises metadata in the supplementing of the word to the user text search request.  
Regarding dictionary, Ami teaches a Dictionary in a search systems (fig. 1, par. 46, knowledge DB comprises dictionaries and user history information in search system, Ami).
It would have been obvious to one of ordinary skill in the art at the effective filing time of the application, to compare Andri determined relevant keywords to Andri additional (different storage) information (par. 32, different storage, Andri) supplemented with Ami knowledge DB information (par. 46, all type of information including dictionaries, user and system history, Ami) on user device (par. 20, user device, Andri).  One would have been motivated to compare on user device additional data to reduce server side computing (par. 38, search engine may run on computer device, Andri).   
Andri/Ami combination teach, 
In response to determining  that one or more words in the text are included in a dictionary file stored in a memory of the computing device, including the one or more words in a metadata of the search request, wherein the context data comprises the one or more words (see obviousness mapping above and fig. 2, items 216 and 218, Andri);
(Note that the pre-recorded audio may or may not contain keywords of relevance to the search query and should be used to augment the user defined keywords, par. 34, Andri).
Wherein the context data corresponds to the audio data captured during the pre-determined amount of time immediately preceding the text input determination (pars. 32-34, “recorded audio information was obtained while the user… were speaking for the purpose of communicating with each other prior to construction of the search query”; note this data is collected just before construction of the query, and see “used to augment the user defined keywords to expand the search”, Andri).
In response to determining that none of the words in the text are included in the dictionary file, including the text in the metadata of the search (fig. 2, items 216 and 218 the search query and expanded portion are searched for content, Andri);
sending, by the one or more processors, a search request to a search engine associated with the search site, the search request comprising the text input and context data comprising the metadata (fig. 2, item 218 and par. 38, Andri);
receiving, by the one or more processors, search results from the search engine (fig. 2, item 220, pars. 40 and 41, Andri); and
displaying, by the one or more processors, the search results in the browser  (pars. 24 and 27, Andri).  

Regarding claims 2, 9 and 15, Andri/Ami combination teach, 
teach including the audio data in the metadata of the search request (fig. 2, items 216 and 218 the search query and expanded portion are searched for content, Andri).

Regarding claims 3, 10 and 16, Andri/Ami combined teach the buffer comprises a first in first out FIFO buffer (fig. 2, item 210 and par. 27 and 35, recording audio in a circular buffer, circular implies first in first out, Andri);

Regarding claims 4, 11 and 17, Andri/Ami combined teach wherein the audio data comprises at least one of (par. 34, Andri):
	A first voice of a first user of the computing device and a second voice of a second user that is having a conversation with the first user (par. 34, multiple users recorded, Andri), or
	A commercial for a product, played on a television (Knowledge DB 130, Ami and fig. 7, user group attribute, Andri).

Regarding claims 5, 12 and 18, Andri/Ami combined teach calling an application programming interface (API) of an operating system of the computing device to retrieve the audio data, the buffer associated with a voice assistant application installed on the computing device (pars. 44-46, input/output control unit 100, Ami).

Regarding claims 6, 13 and 19, Andri/Ami combined teach the audio data comprises between about 5 seconds to about 300 seconds of audio captured, by a microphone connected to the computing device,  (pars. 18 and 27, buffer is limited, Andri and further see fig. 1, par. 44, timing of inputs and outputs defining, Ami).

Regarding claims 7 and 20, Andri/Ami combined teach the search engine uses the context data to determine one or more words associated with a context associated with the search request (fig. 2, items 214 and 216, Andri, and par. 49, special search generating, Ami) and the search engine performs a search based on the text input and the one or more words (fig. 2, item 220, Andri).

Response to Arguments
Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive in view of the following:
Applicant alleges the limitation “in response to determining that one or more words in the text are included in a dictionary file stored in a memory of the computing device, including the one or more words in a metadata of the search request as context data” is not taught by Andri.
Examiner disagrees.  The limitation of interest is rejected under obviousness combination of Andri in view of Ami.
The relevant section of the rejection states,
“Andri further teaches storing additional words on client device in a different storage from the buffer (par. 32, processed keywords are stored, Andri) and including the words in the search request (pars. 34 and 35, Andri), but does not explicitly teach determining the words in the text are included in the dictionary or metadata.
Examiner states that including the words from the audio recording to the user query request  incorporates the words as metadata and/or keywords and it therefore inherently comprises metadata in the supplementing of the word to the user text search request.  
Regarding dictionary, Ami teaches a Dictionary in a search systems (fig. 1, par. 46, knowledge DB comprises dictionaries and user history information in search system, Ami).
It would have been obvious to one of ordinary skill in the art at the effective filing time of the application, to compare Andri determined relevant keywords to Andri additional (different storage) information (par. 32, different storage, Andri) supplemented with Ami knowledge DB information (par. 46, all type of information including dictionaries, user and system history, Ami) on user device (par. 20, user device, Andri).  One would have been motivated to compare on user device additional data to reduce server side computing (par. 38, search engine may run on computer device, Andri).   
Andri/Ami combination teach, 
In response to determining  that one or more words in the text are included in a dictionary file stored in a memory of the computing device, including the one or more words in a metadata of the search request, wherein the context data comprises the one or more words (see obviousness mapping above and fig. 2, items 216 and 218, Andri);
(Note that the pre-recorded audio may or may not contain keywords of relevance to the search query and should be used to augment the user defined keywords, par. 34, Andri).”
As rejected above, the combination of Andri/Ami teach pre-recorded audio may or may not contain keywords of relevance.  The combination further teaches “different rules may be applied by the search engine to keywords derived from pre-recorded audio information” (par. 34, Andri).  Examiner maintains that Andri/Ami combined teach the alleged limitation as relevant metadata from knowledge database may be searched to augment the user supplied text query and keywords from audio informatioin (par. 34, Andri and obviousness rejection).  In addition or alternative, the claimed format requires only one condition be true at a time, either the claimed limitation comprising “in response to determining that one or more words in the text are included in a dictionary” or “none of the words are included in the dictionary file”.  Therefore, the claimed limitation will not take place if the first condition is met.  As such, the allegation is believed moot for the reasons provided above.


Previous remarks:
Applicant alleges the newly amended limitation is not taught by the prior art.
Examiner disagrees.
The relevant section of the rejection reads, “Wherein the context data corresponds to the audio data captured during the pre-determined amount of time immediately preceding the text input determination (pars. 32-34, “recorded audio information was obtained while the user… were speaking for the purpose of communicating with each other prior to construction of the search query”; note this data is collected just before construction of the query, and see “used to augment the user defined keywords to expand the search”, Andri)”.
A predetermined amount of time immediately preceding the text input as claimed implies that the audio/voice data is collected before the start of the actual query, as done by Andri.  Andri collects voice data prior to the start of the query and during the query, wherein the data collected during the query comprises more weight (see pars. 32-34, Andri).  The allegation is therefore believed moot. 



Previous remarks:
Applicant alleges that Applicants are entitled to be their own lexicographer and therefore the phrase “dictionary file” as used in the claims is not meant to “cover all words in a language”, but instead are contextually related.
The relevant portion of the limitation claims “words in the text (previously converted) are included in the dictionary file” or are not included.  The claim limitation hence does not explicitly or implicitly teach a contextual relevance, as alleged in the remarks, and the specification merely provides an example of contextual mapping (par. 24). With that in mind, the Applicant is reminded that the claim is interpreted in view of the specification but the specification is not read into the claim limitation. The relevant portion of the rejection reads,
“Andri further teaches storing additional words on client device in a different storage from the buffer (par. 32, processed keywords are stored, Andri) and including the words in the search request (pars. 34 and 35, Andri), but does not explicitly teach determining the words in the text are included in the dictionary or metadata.
Examiner states that including the words from the audio recording to the user query request  incorporates the words as metadata and/or keywords and it therefore inherently comprises metadata in the supplementing of the word to the user text search request.  
Regarding dictionary, Ami teaches a Dictionary in a search systems (fig. 1, par. 46, knowledge DB comprises dictionaries and user history information in search system, Ami).
It would have been obvious to one of ordinary skill in the art at the effective filing time of the application, to compare Andri determined relevant keywords to Andri additional (different storage) information (par. 32, different storage, Andri) supplemented with Ami knowledge DB information (par. 46, all type of information including dictionaries, user and system history, Ami) on user device (par. 20, user device, Andri).  One would have been motivated to compare on user device additional data to reduce server side computing (par. 38, search engine may run on computer device, Andri).   
Andri/Ami combination teach, 
In response to determining  that one or more words in the text are included in a dictionary file stored in a memory of the computing device, including the one or more words in a metadata of the search request, wherein the context data comprises the one or more words (see obviousness mapping above and fig. 2, items 216 and 218, Andri);
(Note that the pre-recorded audio may or may not contain keywords of relevance to the search query and should be used to augment the user defined keywords, par. 34, Andri).
In response to determining that none of the words in the text are included in the dictionary file, including the text in the metadata of the search (fig. 2, items 216 and 218 the search query and expanded portion are searched for content, Andri)”.
An examples of Andri in fig. 4 and par. 52 illustrate a user query “New York City” being enhanced by a number of keywords taken from converted conversation and provided with additional recommended queries.  The recommended and enhanced queries of figure 4 can be easily supplemented with specific hotel names and restaurants by implementing Ami knowledge DB, as provided in the rejection.  As such, Applicant’s allegation is not persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of query supplementing:
USPN. 7461059 [Wingdings font/0xE0] query enhancement, Abstract
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                              Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



September 30, 2022

/MARCIN R FILIPCZYK/               Primary Examiner, Art Unit 2153